Title: To Benjamin Franklin from Theobald Jennings et al., 10 April 1780
From: Jennings, Theobald
To: Franklin, Benjamin


Honourd. Sir.
Bayo April the 10. 1780
This to Inform your Excellency of our Safe Arrival from forton prison Which Place We had been Confined for the space Of Six or Seven Months and no hopes Of A Cartel Which Was our Occasion of Runing away took a small boat and on the 8 Ultimo We Arrived Safe Within Six Miles of this place Where We was Received with great kindness by the Inhabitants, to Acquaint and Let your Excellency Know that We Are Very Destitute of Almost Every Nessessary of Wearing Apparal the three Undernamed persons Taken in Capt. Manly by the Surprize Frigate and Carryd. to England Theobald Jennings Draper Tomar prize Masters, Jarvis Sammis Carpenter, Johannis Lunblood & Robert Fowler, taken in the Mary and Elizabeth Benjamin Wicke Commandr. John Tuck in the Rambler John Stephens of Marblehead Joshua Woodman taken in the General Glover Nicholas Bartlett We Mean to go for America the first Opportunity and as soon as We Receive An Ansr. from your Excellency We Shal Set out for Brest there to Embark for America And Would Be glad your Would Order Something for to bear our Exspences there as We are very Destitute of any hard money and We the Undernamed persons doth Remain Your Ever And Obedient Countrymen
Theobald JenningsDraper TomarJarvis SammisJohannis LunbloodRobert FOWLERJohn TuckJoshua Woodman
Benjamin Franklin Esqr